Case 3:20-cv-00826-TJC-PDB Document 8 Filed 10/26/20 Page 1 of 2 PageID 53




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  DAVID WALKER,

        Plaintiff,

  v.                                               Case No. 3:20-cv-826-J-32PDB

  ANN COFFIN, Florida Department
  of Revenue Program Director and
  JERRY L. DEMINGS, Mayor of
  Orange County Florida,

        Defendants.



                                     ORDER

        This case is before the Court on Plaintiff David Walker’s Motion to

  Proceed In Forma Pauperis (Doc. 5). On September 15, 2020, the assigned

  United States Magistrate Judge issued a Report and Recommendation (Doc. 6)

  recommending that the Court dismiss the case without prejudice and deny the

  motion as moot. No party has filed an objection to the Report and

  Recommendation, and the time in which to do so has passed. See 28 U.S.C. §

  636(b)(1); Fed. R. Civ. P. 72(b); M.D. Fla. R. 6.02(a). Upon de novo review of the

  file and for the reasons stated in the Report and Recommendation (Doc. 6), it is

  hereby

        ORDERED:
Case 3:20-cv-00826-TJC-PDB Document 8 Filed 10/26/20 Page 2 of 2 PageID 54




        1.     The Report and Recommendation of the Magistrate Judge (Doc. 6)

  is ADOPTED as the opinion of the Court.

        2.     This case is DISMISSED without prejudice.

        3.     The Motion to Proceed in Forma Pauperis (Doc. 5) is DENIED as

  moot.

        DONE AND ORDERED in Jacksonville, Florida the 26th day of

  October, 2020.




                                                 TIMOTHY J. CORRIGAN
                                                 United States District Judge

  tnm
  Copies to:

  Honorable Patricia D. Barksdale
  United States Magistrate Judge

  Mr. David Walker
  6915 Hafford Lane
  Jacksonville, FL 32244
  Pro Se Plaintiff




                                        2
